ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule l:20-3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension of MARC Z. PALFY of FREEHOLD, who was admitted to the bar of this State in 1999, and who has been temporarily suspended from the practice of law since October 26, 2012, pursuant to Orders of the Court filed September 27, 2012, and good cause appearing;
It is ORDERED that MARC Z. PALFY is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that MARC Z. PALFY be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained *106by MARC Z. PALFY pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that MARC Z. PALFY remain suspended from the practice Fee Arbitration Committee in IX-2011-0075F, 1X2012-009F, and IX-2012-012F, IX-2012-0035F and IX-2012-74F, pending the payment of the ordered sanctions to the Disciplinary Oversight Committee, and until the further Order of the Court; and it is further
ORDERED that MARC Z. PALFY continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent’s file as an attorney at law of this State.